JOHN E. JENNINGS, Judge, dissenting. I have no quarrel with the facts recited by the majority nor, in a general sense, with the law it relies upon. The threshold issue is whether the appellant can successfully challenge the election of the special judge who decided the case. No objection was made by the appellant until it received an adverse decision. Even at that point appellant filed no pleading to set aside the decision but merely wrote a letter to the regular circuit judge stating: Please allow this letter to serve as the defendant’s formal objection to an entry of a judgment by this “Special Judge.” If I understand Ark. Code Ann. § 16-10-15, certain requirements must be met before a special judge can be instituted. I do not see where those were met in this case, therefore, I object to the entry of a judgment by a “Special Judge.” It should be noted that appellant’s letter does not point out the reasons it believed the procedure was defective. In Travis v. State, 328 Ark. 442, 944 S.W.2d 96 (1997), the court recited the settled rule that the election of a special judge is presumed to be valid. The court also held that it was the appellant’s burden to produce a record showing that an attack on the election was made in the trial court. Even if the objection was timely, it was not specific enough to apprise the regular circuit judge of the reasons appellant believed the election of the special judge to have been flawed. On this record, I would hold that the presumption of the validity of the election has not been overcome. HAYS, S.J., joins in this dissent.